10/27/2020                                               USPS.com® - USPS Tracking® Results
                      Case 1:18-cr-00001-NONE Document 29-2 Filed 02/03/21 Page 1 of 2

   USPS Tracking
                                               ®                                                FAQs   




                                                   Track Another Package           +




                                                                                              Remove   
   Tracking Number: 70180360000017029077

   Your item was delivered at 9:39 am on August 24, 2020 in SHERIDAN, OR 97378.




     Delivered




                                                                                                       Feedback
   August 24, 2020 at 9:39 am
   Delivered
   SHERIDAN, OR 97378

   Get Updates          




                                                                                                 
       Text & Email Updates


                                                                                                 
       Tracking History


       August 24, 2020, 9:39 am
       Delivered
       SHERIDAN, OR 97378
       Your item was delivered at 9:39 am on August 24, 2020 in SHERIDAN, OR 97378.



       August 24, 2020, 8:20 am
       Arrived at Unit
       SHERIDAN, OR 97378



       August 23, 2020, 6:11 pm
       Departed USPS Facility
       PORTLAND, OR 97215

https://tools.usps.com/go/TrackConfirmAction
                                                          Exhibit B                                          1/2
10/27/2020                                           USPS.com® - USPS Tracking® Results
                      Case 1:18-cr-00001-NONE Document 29-2 Filed 02/03/21 Page 2 of 2
       August 23, 2020
       In Transit to Next Facility



       August 21, 2020, 11:38 pm
       Arrived at USPS Facility
       PORTLAND, OR 97215



       August 21, 2020, 4:51 pm
       Departed Post Office
       SHERIDAN, OR 97378



       August 21, 2020, 2:52 pm
       USPS in possession of item
       SHERIDAN, OR 97378




                                                                                                    Feedback
                                                                                                
       Product Information



                                                     See Less      




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.


                                                          FAQs




https://tools.usps.com/go/TrackConfirmAction
                                                      Exhibit B                                           2/2
